Citation Nr: 0936096	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-38 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder variously characterized as bipolar, major depression 
and chronic adjustment disorder with borderline personality 
to include polysubstance abuse, memory loss and sleep 
problems.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1977 to September 
1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Waco, Texas.  This matter was remanded in April 2008.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998). 


FINDING OF FACT

An acquired psychiatric disorder was not manifested during 
active service, nor is an acquired psychiatric disorder 
causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2004.  In March 2006, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations dated in May 2005 and June 2009.  The June 2009 
examination report is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, congenital or developmental defects, including 
personality disorders, are not diseases or injuries within 
the meaning of the applicable legislation and are not, 
therefore, eligible for service connection.  See 38 C.F.R. 
§ 3.303(c), 4.9, 4.127 (2008); see Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans Affairs."  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

A service Report of Medical Examination for separation 
purposes dated in August 1984 reflects that the Veteran's 
psychiatric condition was clinically evaluated as normal.  A 
Report of Medical History for separation purposes dated in 
August 1984 reflects that the Veteran complained of frequent 
trouble sleeping since returning from Korea in March 1984, as 
well as depression or excessive worry regarding family, 
personal and financial difficulties.  Service treatment 
records dated in August 1984 reflect that the Veteran was 
diagnosed with mixed drug abuse, adjustment disorder with 
mixed emotional features, and borderline personality 
disorder.  Service treatment records dated in September 1984 
reflect that the Veteran attempted suicide.  

VA outpatient treatment records dated in February 2004 
reflect that the Veteran was assessed with depression with 
remote history of suicide attempt and no active suicidal or 
homicidal ideation.  

The Veteran underwent a VA examination in May 2005.  He 
denied problems with drugs, although he admitted continued 
marijuana smoking.  Following mental status examination, the 
examiner diagnosed chronic long-term mild depression; history 
of substance abuse and alcohol dependence, probably truly in 
remission; and non-specific personality disorder.  

The Veteran underwent another VA examination in June 2009.  
The examiner reviewed the Veteran's service personnel 
records.  The Veteran had an incident of Unauthorized Absence 
from July 31, 1984 to August 2, 1984.  The Veteran failed to 
go to his appointed place of duty on August 3, 1984 and 
behaved with disrespect towards his Captain.  The Veteran 
confessed to using drugs during active military service.  The 
Veteran's wife caused the family to be kicked out of 
government quarters because she was growing marijuana in the 
house.  She was also accused of neglecting their two 
children.  The examiner noted that service treatment records 
indicated that the Veteran was under a lot of stress 
concerning his marriage, the welfare of his children, 
financial instability and job performance, and that he was 
facing an Article 15 and a Chapter 13 Discharge.  The 
examiner summarized the Veteran's VA outpatient treatment 
records and noted that the Veteran provided inconsistent 
information regarding his history of drug use which called 
his credibility into question, particularly with regard to 
the drug use.  Multiple times it was noted that the Veteran 
reported he was clean from a period of 1996 to 2007; however, 
there were positive drug screens from 2004 and 2005.  He 
reported his first bout of depression was in the military.  
He stated that he was having financial and family problems.  
He noted that he separated from his wife and his custody of 
their children interfered with his job as a soldier.  He 
stated that he had a nervous breakdown, took a bunch of 
pills, and tried to kill himself.  He denied drug usage in 
the service.  However, when the examiner noted that the 
Veteran previously admitted drug usage in service, the 
Veteran stated that he used some marijuana in service.  The 
examiner noted that the Veteran had an unstable occupational 
history and opined that this was more likely than not due to 
the Veteran's history of polysubstance dependence.  

Following mental status examination, the examiner diagnosed 
polysubstance dependence in recent remission; mood disorder, 
not otherwise specified, more likely than not secondary to 
polysubstance dependence and psychosocial consequences of 
polysubstance dependence including unemployment, 
homelessness, family problems, financial problems, and 
cognitive impairment; and cognitive disorder, not otherwise 
specified, more likely than not secondary to chronic 
polysubstance dependence.  The examiner opined, based on 
review of the claims file, including military personnel 
documents and service treatment records, psychological 
testing, clinical interview, and a review of VA records, that 
it was more likely than not that the Veteran exhibited 
cannabis dependence prior to his military service.  He opined 
that the Veteran more likely than not met the criteria for 
polysubstance dependence and adjustment disorder with anxiety 
and depressed mood during his active duty military service.  
He noted that at that time, the adjustment disorder was more 
likely than not secondary to marital and work problems.  He 
opined that the Veteran's report of substance abuse history 
was not credible, noting that the Veteran had retracted his 
denial of substance abuse in service after he was confronted 
with his prior admission of substance abuse in service.  He 
noted that there was no evidence that the Veteran was 
suffering from a mental disorder aside from cannabis 
dependence at the time he entered the military.  He stated 
that based on his strong performance records, there was no 
evidence that the Veteran was suffering from a mental 
disorder during the vast majority of his military career.  
The examiner noted that the Veteran's military performance 
dropped precipitously coincident with his relapse of 
substance abuse in 1984.  He opined that it was likely that 
the Veteran was experiencing distress and depression 
regarding his marital problems and work problems at that 
time.  Therefore, the examiner opined that a diagnosis of 
adjustment disorder was probably appropriate.  He indicated 
that it was highly likely that the Veteran's abuse of 
substances at that time was significantly aggravating his 
symptoms of depression and anxiety.  He noted that the 
Veteran made a suicide attempt by ingesting antibiotics and 
was reportedly hospitalized for a period of about 10 days and 
was later discharged from the service.  He opined that the 
Veteran's current diagnosis of mood disorder not otherwise 
specified, was a separate condition from the adjustment 
disorder with which he was diagnosed during service.  He 
further opined that the mood disorder was most likely a 
result of a combination of substance-induced components and 
the psychosocial consequences of his chronic polysubstance 
dependence.  He noted that such consequences included 
unemployment, homelessness, family problems, and financial 
problems.  He concluded that the Veteran's use of substances 
represented willful misconduct that was not caused by, nor 
aggravated by, his military service.  He noted that the 
substances appeared to be the cause of his mood and cognitive 
disorders.  He opined that it was less likely than not that 
the Veteran's military service and/or any events occurring 
during the military service had any causal relationship to 
the Veteran's current psychiatric diagnoses.  

The Board notes that there are indications in the file that 
the Veteran has a personality disorder.  As discussed above, 
service treatment records reflect that the Veteran was 
diagnosed with borderline personality disorder.  

The Board notes that developmental defects, such as 
personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  Thus, generally speaking, a personality 
disorder cannot be service connected as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.

The Board observes that the June 2009 VA examiner diagnosed 
mood disorder and cognitive disorder, as well as 
polysubstance dependence.  The Board finds it significant 
that the VA examiner opined that it was less likely than not 
that the Veteran's military service and/or any events 
occurring during the military service had any causal 
relationship to the Veteran's current psychiatric diagnoses.  
In this regard the Board notes that the examiner reviewed the 
record and based his opinions on such review in addition to 
his examination of the veteran.  He fully explained his 
conclusions and opinions.  The Board finds that the June 2009 
examination report is entitled to considerable weight and is 
competent evidence regarding causation of the disability at 
issue.  

The Board has considered the Veteran's own lay statements to 
the effect that an acquired psychiatric disorder was due to 
service.  However, the Veteran is not competent to provide a 
medical nexus opinion between a mental disability and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of a medical 
nexus or medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a mental disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

In summary, for the reasons and bases set forth above, the 
Board finds that there is a preponderance of the evidence 
against the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  As there is 
a preponderance of the evidence against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.




ORDER

Service connection for an acquired psychiatric disorder 
variously characterized as bipolar, major depression and 
chronic adjustment disorder with borderline personality to 
include polysubstance abuse, memory loss and sleep problems 
is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


